         Case 1:20-cv-04682-MKV Document 32 Filed 09/29/20 Page 1 of 2



                                                                USDC SDNY
Jason M. Drangel (JD 7204)                                      DOCUMENT
jdrangel@ipcounselors.com                                       ELECTRONICALLY FILED
Ashly E. Sands (AS 7715)                                        DOC #:
asands@ipcounselors.com                                         DATE FILED: 09/29/2020
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Ideavillage Products Corp.


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


IDEAVILLAGE PRODUCTS CORP.,
Plaintiff

V.

ABCHOUSE, et al.,                                               CIVIL ACTION No.
Defendants                                                       20-cv-4682 (MKV)




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff
Ideavillage Products Corp. (“Ideavillage” or “Plaintiff”), by its undersigned attorneys, hereby
gives notice of settlement between the Plaintiff and the below named Defendants and notice of
dismissal of all claims against Defendants B2b_baby, B2b_bags, B2b_life, Baby_no1,
Best_sports, Big_fashion, Big_home, Cars_accessories, Fashion_no1, Free_baby, Good_home,
Good_sunglasses, Janet, Jingjingliang_no4, Kids_dress, Liangjingjing_bag, Liangjingjing_home,
Liangjingjing_kitche,      Liangjingjing_no1,       Liangjingjing_no3,    Liangjingjing_socks,

                                                1
         Case 1:20-cv-04682-MKV Document 32 Filed 09/29/20 Page 2 of 2


Liangjingjing_watch,    ljj_sunglasses,   Monlovebaby,      Mr_sport,    Nb_sport,    New_trends,
Ports_shoes, Shuaijinjin_china, Sport_no1, Suning, Top_toy and Win_home the above-captioned
action, with prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.




Dated: September 29, 2020                                  Respectfully submitted,

                                                           EPSTEIN DRANGEL LLP


                                                     BY: __/s/ Brieanne Scully_____
                                                          Brieanne Scully (BS 3711)
                                                          bscully@ipcounselors.com
                                                          EPSTEIN DRANGEL LLP
                                                          60 East 42nd Street, Suite 2520
                                                          New York, NY 10165
                                                          Telephone:      (212) 292-5390
                                                          Facsimile:      (212) 292-5391
                                                          Attorney for Plaintiff
                                                          Ideavillage Products Corp.

It is so ORDERED.

                           September
Signed at New York, NY on ____________  29 2020.
                                       ___,


                                             ________________________________
                                             Judge Mary Kay Vyskocil
                                             United States District Judge




                                                 2
